                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


GENE B. PHILLIPS, et al.,      )                              CASE NO. 1:19CV1277
                               )
               Plaintiffs,     )
                               )
          v.                   )                              MAGISTRATE JUDGE
                               )                              KATHLEEN B. BURKE
ACACIA ON THE GREEN            )
CONDOMINIUM ASSOCIATION, INC., )
et al.,                        )
                               )
               Defendants.     )                              MEMORANDUM OPINION & ORDER


        Plaintiffs Gene B. Phillips and Stephen G. Weiss (hereinafter, “Plaintiffs”) 1 are residents

and owners of units at Acacia on the Green Condominiums who allege that they are disabled.

Plaintiffs filed a Complaint against Acacia on the Green Condominium Association, Inc.,

(“AGCAI”) and eleven individuals (collectively, “Defendants”) 2 in which they allege that

Defendants violated the American with Disabilities Act (“ADA”), the Fair Housing Act

(“FHA”), and Ohio discrimination law by refusing to grant Plaintiffs an exception to an AGCAI

rule prohibiting grills on patios. After the Court remanded six of the eight claims alleged in the

Complaint to state court (Doc. 11), Defendants filed a Motion for Judgment on the Pleadings (the

“Motion”) as to the remaining two claims, Count 4 (FHA and ADA), and Count 5 (Oh. Rev.

Code § 4112.02). Doc. 17. Plaintiffs filed an Opposition (Doc. 26) and Defendants filed a Reply

(Doc. 31).



1
  Also included as Plaintiffs are two other entities: the “Stephen G. Weiss Trust Dated August 30, 2001” and the
“First Amendment and Restatement Dated July 20, 2018 of the David I Weiss Revocable Trust Dated August 14,
2014.” Doc. 1-2, pp. 3-4, 7, ¶9.
2
 Plaintiffs originally named thirteen individual Defendants. Two named individuals were not implicated in Counts
4 and 5, the only claims before this Court, and, accordingly, they were terminated from this action. Doc. 11, p. 4.

                                                         1
       In their Motion, Defendants, citing cases, argued that it is well-settled law that the ADA

does not apply to condominium associations. Doc. 17, pp. 5-6. Plaintiffs, in their Opposition,

state that they “have withdrawn” their ADA claim. Doc. 26, p. 13. Accordingly, Plaintiffs’

ADA claim is DISMISSED with prejudice.

       With respect to Plaintiffs’ FHA and related state law claim, none of the cases Defendants

rely on to support their Motion was decided at the pleadings stage and all are distinguishable on

their facts. For that and the other reasons set forth below, the Court concludes that Plaintiffs’

Complaint states a claim under the FHA and its state law analogue that is at least facially

plausible and therefore DENIES Defendants’ Motion.

                                 I. Facts as alleged by Plaintiffs

       Plaintiffs Phillips and Weiss each owns and occupies a ground-floor unit at Acacia on the

Green Condominiums in Lyndhurst, Ohio, that is governed by AGCAI. Doc. 1-2, pp. 9-10, ¶¶

15, 18-20; p. 11, ¶26-27; p. 13, ¶41. Their units are adjacent to one another and have adjacent

concrete patios that extend more than ten feet beyond their units. Doc. 1-2, p. 13, ¶41.

       Plaintiff Phillips suffers from neuropathy, requiring her to use a cane. Doc. 1-2, pp. 9-10,

¶ 16. Plaintiff Weiss suffers from cancer and an immune deficiency, making it difficult for him

to walk more than short distances. Doc. 1-2, p. 10, ¶21. It is not clear when Plaintiffs became

disabled, but they submit that they were “able to fully enjoy residing at the Acacia Condominium

property for many years before they became disabled.” Doc. 26, p. 11. Phillips has lived in her

unit since 2002 and Weiss has lived in his unit since 2012. Doc. 1-2, p. 13, ¶41.

       Since 2010, AGCAI has had a rule providing that “any form of cooking on the patio or

balcony is prohibited.” Doc. 1-2, p. 14, ¶46; Doc. 26-2, p. 10. From 1999 to 2010, the rule did

not refer to patios and expressly prohibited only cooking on balconies. Doc. 26, p. 14; Doc. 26-



                                                  2
2, p. 11. Nevertheless, Defendants assert, and Plaintiffs do not dispute, that gas grills have not

been used on balconies or patios at AGCAI for over 25 years. See Doc. 31, p. 1; Doc. 29, pp.

17-18. 3

           In June 2014 and 2015, Weiss requested permission from Marvin Miller, AGCAI

president, to use a gas grill on his patio. Doc. 1-2, pp. 12-13, ¶¶ 38, 43, 44. In his June 2015

request, Weiss cited the Ohio and Lyndhurst Fire Codes that had been amended in 2005 so as to

permit the use of gas grills “as long as they are 10 feet from any combustibles surrounding the

grill in addition to being at least 15 feet below the balcony above” and as long as the grill is

constantly attended and an extinguisher is hung correctly on the patio. Doc. 1-2, pp. 13-14, ¶44;

Doc. 29, p. 2 (Weiss letter). Miller denied Weiss’s request based in part on the 2010 AGCAI

rule prohibiting cooking on unit owners’ patios. Doc. 1-2, p. 14, ¶¶45-46.

           In 2016, Acacia built a new picnic pavilion, which included grills, for the use of its

residents. Doc. 1-2, p. 21, ¶65(k); Doc. 26, p. 14.

           In August 2018, Phillips requested permission from the AGCAI board to use a gas grill

on her patio; her request was denied based on the AGCAI rule prohibiting cooking on unit

owners’ patios. Doc. 1-2, p. 15, ¶¶49-53; Doc. 29, pp. 11-13 (letters). Plaintiff Weiss also

continued to request permission from the AGCAI board to use a gas grill on his patio in 2016

and 2018 and his requests were denied. See e.g. Doc. 29, pp. 14, 17 (letters).

           In their Complaint, Plaintiffs allege that Defendants’ refusal to permit them to use grills

on their patios violates the American with Disabilities Act, 42 U.S.C. §§ 12101, et seq. (“ADA”),

the Fair Housing Act, 42 U.S.C. §§ 3601, et seq., (“FHA”), and Ohio discrimination law, R.C. §

4112.02. They submit that Defendants’ refusal to permit them to use grills on their patios means


3
 Prior to becoming condominiums in 1980, the Acacia on the Green units were apartments and grilling on balconies
and patios was permitted. Doc. 26, p. 14; Doc. 29, p. 18.

                                                       3
that they are required to walk several hundred feet to use the grills in the common area located

on Acacia on the Green property. Doc. 1-2, pp. 46-49.

                                       II. Legal Standard

       The pleading requirements for a motion for judgment under the pleadings pursuant to

Fed. R. Civ. P. 12(c) are the same as the requirements Rule 12(b)(6): the pleadings must

demonstrate sufficient factual matter, if taken as true, which state a claim “plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fritz v. Charter Tp. of Comstock, 592

F.3d 718, 722 (6th Cir. 2010). “A plaintiff falls short if she pleads facts ‘merely consistent with

a defendant’s liability’ or if the alleged facts do not ‘permit the court to infer more than the mere

possibility of misconduct....’” Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2011)).

       On a motion for judgment on the pleadings, all well-pleaded allegations of the non-

moving party must be taken as true. Tucker v. Middleburg-Legacy Place, LLC, 539 F.3d 545,

549 (6th Cir. 2008). The Court may examine the complaint and its exhibits, public records,

items appearing in the record of the case, and exhibits attached to the motion so long as they are

referenced in the complaint and are central to its claims. Bassett v. Nat’l Collegiate Athletic

Ass’n, 528 F.3d 426, 430 (6th Cir. 2008). Judgment may be granted only “when there is no

material issue of fact exists and the [moving party] is entitled to judgment as a matter of law.”

Id. (quoting JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 582 (6th Cir. 2007)).

                                            III. Analysis

       As an initial matter, Defendants’ Motion and Plaintiffs’ response indicates that

Defendants have moved for “partial judgment on the pleadings.” Doc. 17, p. 1; Doc. 26, p. 1.

However, as the parties are aware, the Court previously remanded to state court all the claims in



                                                  4
this case except for two: Counts 4 and 5. See Doc. 8 (Show Cause Order); Doc. 8

(Memorandum Opinion and Order). Defendants moved for judgment on the pleadings on Counts

4 and 5. Therefore, Defendants’ Motion is not a request for “partial” judgment on the pleadings;

it is a request for a full disposition of this case.

           As noted above, Plaintiffs have withdrawn their ADA claim. Accordingly, the only

claims left in this case are Plaintiffs’ claim under the FHA and under its state law analogue.

           A. Defendants are not entitled to judgment on the pleadings on Plaintiff’s FHA
           claim

                    1. FHA standard

           The FHA prohibits discrimination “against any person in the terms, conditions, or

privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection

with such dwelling, because of a handicap....” 42 U.S.C. § 3604(f)(2). “Discrimination” is “[a]

refusal to make reasonable accommodations in rule, policies, practices, or services, when such

accommodations may be made necessary to afford such person equal opportunity to use and

enjoy a dwelling[.]” § 3604(f)(3)(B).

           The parties agree that this is an accommodation case and that, to prevail on a claim that a

housing provider failed to reasonably accommodate a disability, a plaintiff must show that (1) he

or she suffers from a disability within the meaning of the FHA; (2) the defendant knew or

reasonably should have known of the disability; (3) the requested accommodation may be

necessary to afford “an equal opportunity to use and enjoy the dwelling;” (4) the accommodation

is reasonable; and (5) the defendant refused to make the accommodation. 4 Overlook Mut.

Homes, Inc. v. Spencer, 415 F. App’x 617, 621 (6th Cir. 2011) (citing DuBois v. Ass’n. of



4
    Doc. 17, pp. 6-7 (Defendants’ motion brief); Doc. 26, p. 13 (Plaintiffs’ opposition brief).


                                                             5
Apartment Owners of 2987 Kalakaua, 453 F.3d 1175, 1179 (9th Cir. 2005)); Vance v. City of

Maumee, Ohio, 960 F.Supp.2d 720, 728 (N.D. Ohio 2013); Smith & Lee Assocs., Inc. v. City of

Taylor, Michigan, 102 F.3d 781, 795 (6th Cir. 1996) (citing Southeastern Community College v.

Davis, 442 U.S. 397, 410, 412, (1979)).

       When analyzing whether an accommodation is required under this Act, the three
       operative elements are “reasonable,” “equal opportunity” and “necessary.” See Smith,
       102 F.3d at 794. An accommodation is “reasonable” when it imposes no “fundamental
       alteration in the nature of the program” or “undue financial and administrative burdens.”
       Id. at 795 (quoting Southeastern Community College v. Davis, 442 U.S. 397, 410, 412, 99
       S.Ct. 2361, 60 L.Ed.2d 980 (1979)). “Equal opportunity” under the FHAA is defined as
       “giving handicapped individuals the right to choose to live in single-family
       neighborhoods, for that right serves to end the exclusion of handicapped individuals from
       the American mainstream.” Id. at 794–95. Linked to the goal of equal opportunity is the
       term “necessary.” Id. at 795. In order to prove that an accommodation is “necessary,”
       “[p]laintiffs must show that, but for the accommodation, they likely will be denied an
       equal opportunity to enjoy the housing of their choice.” Id. (citing Bronk v. Ineichen, 54
       F.3d 425, 429 (7th Cir.1995) (“[T]he concept of necessity requires at a minimum the
       showing that the desired accommodation will affirmatively enhance a disabled plaintiff’s
       quality of life by ameliorating the effects of the disability.”)).

Howard v. City of Beavercreek, 276 F.3d 802, 806 (6th Cir. 2002).

               2. Analysis of Plaintiffs’ FHA claim

       Defendants appear to concede that Plaintiffs’ requested accommodation was reasonable

when they state, “Acacia acknowledges that merely allowing Plaintiffs to buy and use a gas grill

at their own expense is not per se unreasonable, but Plaintiffs cannot establish an FFHA violation

because they cannot demonstrate that they were denied an equal opportunity to use and enjoy

their dwelling because no unit owner is permitted to maintain private grills on outdoor patios per

Acacia’s clear rules and regulations.” Doc. 17, p. 7 (emphasis in original). They tailor their

arguments to whether Plaintiffs’ requested accommodation was necessary. See Doc. 17, pp. 7-8.

Defendants submit that no unit owner is permitted to maintain private grills on outdoor patios per

AGCAI’s rules and regulations and assert that Plaintiffs have lived in their units for years



                                                 6
without the ability to cook on their patios. Doc. 17, pp. 7-8. They conclude that Plaintiffs’

request to have grills on their patios is not a “meaningful” request that would “ameliorat[e]” the

effects of their disabilities. Doc. 17, p. 8. In support, Defendants cite cases referenced above, as

well as others, but do not explore the facts of the cited cases or explain how the facts and rulings

in those cases demonstrate that they are entitled to judgment on the pleadings of Plaintiffs’ FHA

claim in this case. See Doc. 17, p. 7-8.

        Plaintiffs “do not dispute the holdings of these cases [cited by Defendants].” Doc. 26, p.

17. They explain,

        What Plaintiffs argue, however, is that their inability to enjoy outdoor grilling for their
        family and friends, especially on national or personal family holidays, using one or both
        of the large, new grills built into the new Acacia pavilion behind their units, ended when
        they each became handicapped. [sic] It was at this point that Plaintiffs began asking for
        accommodations as handicapped residents which Defendants refused to grant, much less
        to even discuss.

Doc. 26, pp. 17-18 (emphasis in original). 5 They assert that their condominium housing includes

not only their own units but also the common “elements” maintained by ACGAI for the use and

enjoyment of all unit owners. Doc. 26, p. 18. They maintain that they can no longer enjoy the

common areas with their non-handicapped neighbors and contend that Defendants must

accommodate them by creating an exception to the AGCAI rule so as to permit handicapped

first-floor unit owners with concrete patios to have grills on the patios. Doc. 26, p. 18. Plaintiffs

do not cite legal authority in support of their position or attempt to align the facts in this case

with facts in a case where it was found that an FHA claim was sufficiently alleged.

         In their Reply, Defendants again assert that the concept of “necessity” in an FHA claim


5
  Although Plaintiffs state that they began asking for accommodations as handicapped persons after 2016, Weiss
requested permission to have a grill on his patio in 2014 and 2015, prior to the common area grills being added.
Doc. 1-2, pp. 12-13, ¶¶ 38, 43, 44. Weiss’s 2014 request was not filed with the Complaint but his 2015 request was,
and it does not mention a handicap. Doc. 29, pp. 2-3.


                                                         7
requires a showing that the desired accommodation enhances a disabled plaintiff’s quality of life

by ameliorating the effects of the disability. Doc. 31, p. 4. Defendants do not describe why they

believe Plaintiffs’ requested accommodation would not ameliorate the effects of their disability.

They point out that Plaintiffs have not cited case law demonstrating that “a desire for recreational

use of an amenity amounts to a ‘reasonable accommodation’ under any discrimination law[.]”

Doc. 31, p. 5. In other words, Defendants challenge the reasonableness of Plaintiffs’ requested

accommodation, although they did not challenge it in their opening brief. Moreover, while true

that Plaintiffs have not cited case law regarding access to an amenity in a common area, the FHA

applies to a plaintiff’s access to a common area and, presumably, the amenities within. See 24

C.F.R. § 100.204(a) (describing a “dwelling unit” as including “public and common use areas”);

24 C.F.R. § 100.201 (common use areas include recreational areas made available for use by

residents); 6 see also Wood v. Briarwinds Condo. Ass’n Bd. of Dirs., 2009 WL 10668944, at *3

(S.D.Fla. March 20, 2009) (allegation that path to the condominium common area is comprised

of crushed rock and inaccessible to a wheelchair user stated an FHA claim, aff’d, 369 Fed. App’x

1 (11th Cir. 2010)). Defendants do not dispute that the Acacia on the Green pavilion and the

grills is a common use area.

        Although Plaintiffs ultimately bear the burden of proving the elements of an FHA claim,

this case is at the pleading stage. Accordingly, the Court is tasked with determining whether the

factual allegations in Plaintiffs’ Complaint are sufficient to make their FHA claim plausible, i.e.,

more than merely possible. Fritz v. Charter Tp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010)

(citing Iqbal, 556 U.S. 662)).




6
 24 C.F.R. § 100.200 et seq. are the implementing regulations to the FHA. See United States v. Noble Homes, Inc.,
173 F.Supp.3d 568, 572 (N.D.Ohio 2016).

                                                        8
        The Court concludes that Plaintiffs’ Complaint contains sufficient factual allegations to

render their FHA claim plausible. Defendants’ argument that all residents are bound by the rule

that prohibits cooking on patios or balconies is no answer to Plaintiffs’ claim that, under the

FHA, they should be granted a reasonable accommodation, i.e., exception to the rule.

Defendants’ argument that Plaintiffs have resided in their condominiums for many years does

not address Plaintiffs’ allegations that, as a result of becoming disabled, they lack access to, and

enjoyment of, the grills in the common area enjoyed by other residents. Defendants have not

identified any legal authority supporting the entry of judgment on the pleadings on similar facts.

Notably, none of the FHA cases Defendants cite were decided at the pleading stage. None are on

point with the facts in this case. 7 Defendants have made no attempt to explain how the facts and

legal conclusions in the cases they relied upon support a finding that the Plaintiffs’ allegations in

this case are insufficiently pled. Therefore, Defendants’ Motion is denied.

        B. Defendants are not entitled to judgment on the pleadings on Plaintiff’s Ohio law
        claim

        The parties agree that the same requirements that apply to Plaintiffs’ FHA claims also

apply to their Ohio discrimination claims. Doc. 17, p. 9; Doc. 26, p. 18; see also Means v. City

of Dayton, 111 F.Supp.2d 969, 973 (S.D. Ohio 2000). Because the Court finds that Defendants

are not entitled to judgment on the pleadings on Plaintiffs’ FHA claim, Defendants are not




7
  Not only are the facts in the cases cited by Defendant different from this case, the analysis in some of the cited
cases concern different Overlook Mut. Homes elements or did not use the Overlook elements. See, e.g., Bronk v.
Ineichen, 54 F.3d 425, 429 (7th Cir. 1995) (finding that the plaintiff’s request for a companion animal was not
“reasonable” or “necessary”); United States v. Trumbull Metro. Housing Auth., 2018 WL 2183265, at *5 (N.D.Ohio
May 10, 2018) (plaintiff’s desire for a separate room for dialysis treatment was not “necessary”); Howard v. City of
Beavercreek, 276 F.3d 802, 806 (6th Cir. 2002) (finding that the plaintiff’s requested accommodation to permit him
to erect a privacy fence was not “necessary”); Powers v. Kalamazoo Breakthrough Consumer Housing Co-op, 2009
WL 2922309, at **7-10 (W.D.Mich. Sept. 9, 2009) (finding that there was a factual dispute as to whether the
plaintiff requested an accommodation and whether it was “reasonable”); Robinson v. City of Friendswood, 890
F.Supp.616, 622-623 (S.D.Tx. 1995)(applying a standard not used in the Sixth Circuit and making no finding of
reasonableness or necessity).

                                                         9
entitled to judgment on the pleadings on Plaintiffs’ Ohio discrimination claim.

                                         IV. Conclusion

       For the reasons state above, Plaintiffs’ ADA claim in Count 4 of the Complaint has been

withdrawn; it is, therefore, dismissed with prejudice. Defendants’ Motion for Judgment on the

Pleadings (Doc. 17) is DENIED. This case will proceed on Plaintiffs’ FHA claim in Count 4 and

the related Ohio discrimination claim in Count 5.



       IT IS SO ORDERED.



  Dated: October 10, 2019                       /s/ Kathleen B. Burke
                                               Kathleen B. Burke
                                               United States Magistrate Judge




                                               10
